DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 in the reply filed on 1/11/22 is acknowledged.  The traversal is on the ground(s) that the CN104498951A doesn’t disclose the new limitations in the amended claim 1.  This is not found persuasive because applicant has not responded and traversed that group I and II lack unity of invention as set forth in the restriction paper sent 11/23/21.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108950557 (CN ‘557) and CN104498951 (CN ‘951).
 	With respect to claims 1-5, CN ‘557 describes a composition comprising: 5-30% H2O2, 0.1-5% H2O2 stabilizer and 0.1-5% of phosphate which also provides claimed inorganic salt as hydrogen peroxide stablilzer, 5-20% etching additives or claimed chelant of citric acid, tartaric acid, benzoic acid, malonic acid, 0.1-1% surfactant or claimed surface active agent of alcohol amine compound including polyethylene glycol, and a remainder of water (pages 2-3 of the tranlastion).
  	CN ‘557 discloses the pH has a range of 3-6 and further controlled at 4.5-5.5 by pH adjuster (page 4 of the translation). It would have been obvious for one skill in the art to use a pH of 4.4 because it’s within the recommended range of 3-6 and very close to a pH of 4.5, which is a preferred pH in order prevent excessive acidity and decomposition of the H2O2 in the etching solution (page 4 of the translation).
 	With respect to claimed a chelant at 16%, CN ‘557 disclose a range of for the etching additive or claimed chelant at 5-20% and further at 8-15% (pages 2, 4, 5).  It would have been obvious for one skill in the art to use etching additive at 16% because it’s within the recommended range of 5-20% and very close to a concentration of 15%, which is a preferred concentration in order to regulate the etching rate of the etching solution (page 5 of the translation).
 	Unlike claimed invention, CN ‘557 doesn’t describe the composition includes 0.1-5% of an inorganic acid oxidant including at least one of nitric acid, phosphoric acid, hydrochloric acid or sulfuric acid.  CN ‘951 describes a same composition for copper-molybdenum having 0.1-5% of inorganic acid oxidant of nitric acid, sulfuric acid, .
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108950557 (CN ‘557) and CN107151795 (CN ‘795).
 	With respect to claim 6, the limitation of “an annexing agent, which is added to the etching solution as claimed in claim 1 when the etching solution is used repeatedly” is an intended use and does not carry patentable weight for the annexing agent. Therefore, the limitations of claims 7-10, which limits the etching solution of claim 1, are not further limiting and are not part of the annexing agent. Furthermore, the term “comprises” is inclusive and does not exclude additional unrecited elements. MPEP 2111.03.  Therefore, claim 6 is considered to comprises of organic acid, etching inhitibior and other elements can be added and then the remainder can be water.  
CN ‘557 describes a composition comprising an etching inhibitor such as azole compound to shield metal ions generated after etching, and the 5-20% of etching additive or claimed organic acid of citric acid, tartaric acid, benzoic acid, malonic acid used to effectively regulate the etching rate of the etching solution (pages 4 and 5 of the translation).  Unlike claimed invention, CN ‘557 doesn’t describe that the etching inhibitor has a value in a range of 0.3% to 3% of the total weight of the annexing agent.  CN ‘795 describes a same etching composition wherein he teaches that a metal inhibitor of the same azole compounds is in a range of 0.01% to 5% and a prefer range 
 	With respect to the limitation of the etching inhibitor is a benzazole compound, both CN ‘557 (pages 4, 5) and CN ‘795(pages 1, 2) show various azole compounds used as etching inhibitors.  CN ‘557 describes the etching inhibitor are selected from azole compounds, which include one of unsubstituted azole compounds, amino-substituted azole compounds, phenyl-substituted azole compounds, benzoxazole compounds, one or more (pages 4, 5).  In the absent of unexpected results, it would have been obvious for one skill in the art before the effective filing date of the invention to use azole compounds including claimed benzazole as long as it provides etching inhibitor during the etching of the copper molybdenum.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US 2020/0024516).
 	With respect to claim 6, the limitation of “an annexing agent, which is added to the etching solution as claimed in claim 1 when the etching solution is used repeatedly” is an intended use and does not carry patentable weight for the annexing agent. Therefore, the limitations of claims 7-10, which limit the etching solution of claim 1, are not further limiting and are not part of the annexing agent. Furthermore, the term “comprises” is inclusive and does not exclude additional unrecited elements. MPEP 2111.03.  Therefore, claim 6 is considered to comprise of organic acid, etching inhibitor and other elements can be added and then the remainder can be water.  
Kim describes an etchant composition comprising 0.1-5 wt% of cyclic amine with a preferred range of 0.1-2 wt%, which includes a range within claimed range of 0.3-3%, the cyclic amine including indole (benzazole, please see Wiki cited below), 1-20% of organic acid with a prefer range of 0.5-15 wt%, which includes a range within claimed range of 5-20 %, the organic acid including malonic acid, succinic acid, malic acid, citric acid and remaining balance is deionized water (paragraphs 17, 19, 20, 25, 66, table 1).  
Wikipedia reference is cited to show that Indole is also known as benzazole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/9/2022